NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHARLES W. BEST, Jr.; ROBBIE                     No. 17-56613
JOHNSON BEST,
                                                 D.C. No. 5:16-cv-02308-JGB-SP
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for New Century
Home Equity Loan Trust, Series 2005-05,
Asset Backed Pass-Through Certificates; et
al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Charles W. Best, Jr. and Robbie Johnson Best appeal pro se from the district

court’s order dismissing their action alleging federal and state law claims related to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their home mortgage loan. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011).

We affirm.

      The district court properly dismissed plaintiffs’ claims under California’s

Unfair Competition Law (“UCL”) and for cancellation of instruments because

plaintiffs failed to allege facts sufficient to show that they had standing to bring

these claims. See In re Turner, 859 F.3d 1145, 1149-51 (9th Cir. 2017)

(concluding that borrowers lacked to standing to enforce pooling and servicing

agreement, and borrowers who were in default lacked standing to bring a UCL

claim).

      The district court did not abuse its discretion by denying plaintiffs’ motions

for reconsideration because plaintiffs failed to establish any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)); see also Navajo Nation v. Dep’t of the

Interior, 876 F.3d 1144, 1173 (9th Cir. 2017) (after a final judgment, leave to

amend may only be considered if the judgment is reopened under Rule 59 or 60).

                                           2                                     17-56613
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-56613